Order entered October         , 2012




                                             In The
                                    Court of Speak;
                          jfiftb 1113i5tritt of trexao at 3Baffa5
                                       No. 05-12-00575-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                               V.

          LLOYD WARD & ASSOCIATES P.C. AND LLOYD WARD, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-03357-C

                                           ORDER

       The Court has before it appellant's October 5, 2012 unopposed motion to extend the

deadline for appellant to respond to appellee's motion to dismiss. The Court GRANTS the

motion and ORDERS appellant to file a response to the motion to dismiss by October 22, 2012.
                                                                             •
                                                                          c4.
                                                    MOLLY F i NCIS
                                                    JUSTICE